DETAILED ACTION

Response to Arguments
Previous rejection under 35 USC 112a/b has been withdrawn in accordance with Applicants’ amendment.
Previous double patenting rejection has been withdrawn in accordance with Applicants’ amendment, which constitutes new allowable subject matter.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Gleitz on 10/15/2021.
The application has been amended as follows: 
In claim 1, line 5, the phrase “relative to a sync token” has been inserted after “in the message”.
	In claim 30, line 4, the phrase “relative to a sync token” has been inserted after “in the 

message”.

	In claim 35, line 5, the phrase “relative to a sync token” has been inserted after “in the 

message”.
		


REASONS FOR ALLOWANCE
Claims 1, 21-27, 29-37 are allowed. The following is an examiner’s statement of reasons for allowance: 
claim 1 is allowed because the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitations, “a controller configured to communicate with the plurality of nodes using a message comprising a plurality of fix-sized packets, each node in the ring network associated with a packet at a specific position in the message relative to a sync token;
wherein during a first communication cycle, the controller is configured to send the message to the ring network, and each node in the ring network is configured to: extract the associated packet at the specific position to determine whether the packet includes a command from the controller; replace the packet at the specific position when the node has motor feedback for the controller in response to at least one earlier command”,  in combination of rest of claim limitations of claim 1.
	Dependent  claims  21-27, and 29 are allowed based on the same reasons as noted for claim 1.
Independent claim 30 is allowed because the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitations, “during a first communication cycle, and in response to a message sent to the ring network, extracting an associated packet at a specific position in the message relative to a sync token to determine whether the packet includes a command; replacing the packet at the specific position when the node has motor feedback in response to at least one earlier command”,  in combination of rest of claim limitations of claim 30.
Dependent  claims  31-34  are allowed based on the same reasons as noted for claim 30.
Independent claim 35 is allowed because the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitations, “a controller configured to communicate with the plurality of nodes using a message comprising a plurality of fix-sized packets, each node in the ring network associated with a packet at a specific position in the message relative to a sync token, wherein at least one node in the ring network comprises:  means for extracting the associated packet at the specific position to determine whether the packet includes a command from the controller; means 
Dependent  claims  36-37  are allowed based on the same reasons as noted for claim 35.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/               Examiner, Art Unit 2461